
	

113 HR 4956 IH: American Energy Opportunity Act of 2014
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4956
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Walz (for himself, Mr. Costa, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Ways and Means, the Judiciary, Energy and Commerce, Transportation and Infrastructure, Science, Space, and Technology, Oversight and Government Reform, the Budget, Rules, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To greatly enhance America’s path toward energy independence and economic and national security, to
			 conserve energy use, to promote innovation, to achieve lower emissions,
			 cleaner air, cleaner water, and cleaner land, to rebuild our Nation’s
			 aging roads, bridges, locks, and dams, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the American Energy Opportunity Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Offshore Leasing and Other Energy Provisions
					Subtitle A—Offshore Leasing
					Sec. 101. Leasing program considered approved.
					Sec. 102. Lease sales.
					Sec. 103. Seaward boundaries of states.
					Sec. 104. Military operations.
					Sec. 105. Coordination with adjacent states.
					Sec. 106. Gulf of Mexico oil and gas.
					Sec. 107. Sharing of revenues.
					Sec. 108. Inventory of offshore energy resources.
					Sec. 109. Prohibitions on surface occupancy and other Appropriate environmental safeguards.
					Subtitle B—Expedited Judicial Review
					Sec. 121. Definitions.
					Sec. 122. Exclusive jurisdiction over causes and claims relating to covered oil and natural gas
			 activities.
					Sec. 123. Time for filing petition; standing.
					Sec. 124. Timetable.
					Sec. 125. Limitation on scope of review and relief.
					Sec. 126. Presidential waiver.
					Sec. 127. Legal fees.
					Sec. 128. Exclusion.
					Subtitle C—Other Energy Provisions
					Sec. 131. Elimination of restriction on energy alternatives and energy efficiency.
					Sec. 132. Policies regarding buying and building American.
					Sec. 133. Clean coal technology deployment grant and loan program.
					Title II—Modifying the Strategic Petroleum Reserve and Funding Conservation and Energy Research and
			 Development
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Objectives.
					Sec. 204. Modification of the strategic petroleum reserve.
					Sec. 205. Energy Independence and Security Fund.
					Title III—Cleaner Energy Production and Energy Conservation Incentives
					Sec. 301. Extension of renewable energy credit.
					Sec. 302. Extension of credit for energy efficient appliances.
					Sec. 303. Extension of credit for nonbusiness energy property.
					Sec. 304. Extension of credit for residential energy efficient property.
					Sec. 305. Extension of new energy efficient home credit.
					Sec. 306. Extension of energy efficient commercial buildings deduction.
					Sec. 307. Extension of energy credit.
					Sec. 308. Extension of credit for new clean renewable energy bonds.
					Sec. 309. Expensing of mechanical insulation property.
					Title IV—Increase Diversification and Efficiency of America's Transportation and Electric System
					Subtitle A—Diversification of Fuel Source for America's Short-Haul Transportation System
					Sec. 401. Minimum Federal fleet requirement.
					Sec. 402. Use of HOV facilities by light-duty, plug-in electric drive vehicles or new qualified
			 alternative fuel motor vehicles.
					Sec. 403. Recharging infrastructure.
					Sec. 404. Loan guarantees for advanced battery purchases.
					Sec. 405. Study of end-of-useful-life options for motor vehicle batteries.
					Sec. 406. Study and demonstration electrification of postal fleet.
					Sec. 407. Study of development of common standards for PHEVs and EVs between the United States,
			 Europe and Asia.
					Subtitle B—Incentives for Diversification of Transportation
					Sec. 420. Amendment of 1986 Code.
					Sec. 421. Extension and modification of credit for fuel cell, hybrid, lean burn, and alternative
			 fuel vehicles.
					Sec. 422. Extension and expansion of credit for new qualified plug-in electric drive motor
			 vehicles.
					Sec. 423. Extension of credit for certain plug-in electric vehicles.
					Sec. 424. Tax credit for most efficient vehicle in class.
					Sec. 425. Extension of credit and extension of temporary increase in credit for alternative fuel
			 vehicle refueling property.
					Sec. 426. Modification of alternative fuel credit.
					Sec. 427. Extension of credits for biodiesel and renewable diesel.
					Subtitle C—Low-Carbon Diversification of Electric System
					Sec. 431. Innovative low-carbon loan guarantee program.
					Sec. 432. Ensuring revenues are sufficient for implementation of title IV.
			IOffshore Leasing and Other Energy Provisions
			AOffshore Leasing
				101.Leasing program considered approved
					(a)In generalThe Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued by the
			 Secretary of the Interior (referred to in this section as the Secretary) under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have
			 been approved by the Secretary as a final oil and gas leasing program
			 under that section, and is considered to be in full compliance with and in
			 accordance with all requirements of the Outer Continental Shelf Lands Act.
					(b)Final environmental impact statementThe Secretary is considered to have issued a final environmental impact statement for the program
			 described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)(C)).
					(c)Correction of datesThe Secretary of the Interior shall update the dates and deadlines proscribed in the program
			 described in subsection (a) to reflect the time that has passed between
			 the date the program was issued and the date of enactment of this Act.
					102.Lease sales
					(a)Outer continental shelf
						(1)In generalExcept as provided in paragraph (2), not later than 30 days after the date of enactment of this Act
			 and every 270 days thereafter, the Secretary of the Interior (referred to
			 in this section as the Secretary) shall conduct a lease sale in each outer Continental Shelf planning area for which the Secretary
			 determines that there is a commercial interest in purchasing Federal oil
			 and gas leases for production on the outer Continental Shelf.
						(2)Subsequent determinations and salesIf the Secretary determines that there is not a commercial interest in purchasing Federal oil and
			 gas leases for production on the outer Continental Shelf in a planning
			 area under this subsection, not later than 2 years after the date of
			 enactment of the determination and every 2 years thereafter, the Secretary
			 shall—
							(A)determine whether there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the planning area; and
							(B)if the Secretary determines that there is a commercial interest described in subparagraph (A),
			 conduct a lease sale in the planning area.
							(b)Renewable energy and maricultureThe Secretary may conduct commercial lease sales of resources owned by United States—
						(1)to produce renewable energy (as defined in section 203(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 15852(b))); or
						(2)to cultivate marine organisms in the natural habitat of the organisms.
						103.Seaward boundaries of states
					(a)Seaward boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312) is amended by striking three geographical miles each place it appears and inserting 9 nautical miles.
					(b)Conforming amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301) is amended—
						(1)in subsection (a)(2), by striking three geographical miles and inserting 9 nautical miles; and
						(2)in subsection (b)—
							(A)by striking three geographical miles and inserting 9 nautical miles; and
							(B)by striking three marine leagues and inserting 9 nautical miles.
							(c)Effect of amendments
						(1)In generalSubject to paragraphs (2) through (4), the amendments made by this section shall not effect Federal
			 oil and gas mineral rights and should not effect the States’ current
			 authority within existing State boundaries.
						(2)Existing leasesThe amendments made by this section shall not affect any Federal oil and gas lease in effect on the
			 date of enactment of this Act.
						(3)Taxation
							(A)In generalA State may exercise all of the sovereign powers of taxation of the State within the entire extent
			 of the seaward boundaries of the State (as extended by the amendments made
			 by this section).
							(B)LimitationNothing in this paragraph affects the authority of a State to tax any Federal oil and gas lease in
			 effect on the date of enactment of this Act.
							104.Military operationsThe Secretary shall consult with the Secretary of Defense regarding military operations needs in
			 the Outer Continental Shelf. The Secretary shall work with the Secretary
			 of Defense to resolve any conflicts that might arise between such
			 operations and leasing under this section. If the Secretaries are unable
			 to resolve all such conflicts, any unresolved issues shall be referred by
			 the Secretaries to the President in a timely fashion for immediate
			 resolution.
				105.Coordination with adjacent statesSection 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a) in the first sentence by inserting , for any tract located within the Adjacent State’s Adjacent Zone, after government; and
					(2)by adding the following:
						
							(f)
								(1)Prior to issuing a permit or approval for the construction of a pipeline to transport crude oil,
			 natural gas or associated liquids production withdrawn from oil and gas
			 leases on the outer Continental Shelf, a Federal agency must seek the
			 concurrence of the Adjacent State if the pipeline is to transit the
			 Adjacent State’s Adjacent Zone between the outer Continental Shelf and
			 landfall. No State may prohibit construction of such a pipeline within its
			 Adjacent Zone or its State waters. However, an Adjacent State may require
			 routing of such a pipeline to one of two alternate landfall locations in
			 the Adjacent State, designated by the Adjacent State, located within 60
			 miles on either side of a proposed landfall location.
								(2)In this subsection:
									(A)The term Adjacent State means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed,
			 conducted, or approved pursuant to the provisions of this Act, any State
			 the laws of which are declared, pursuant to section 4(a)(2), to be the law
			 of the United States for the portion of the outer Continental Shelf on
			 which such program, plan, lease sale, leased tract, or activity appertains
			 or is, or is proposed to be, conducted. For purposes of this subparagraph,
			 the term State includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the
			 Virgin Islands, American Samoa, Guam, and the other territories of the
			 United States.
									(B)The term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed,
			 conducted, or approved pursuant to the provisions of this Act, the portion
			 of the outer Continental Shelf for which the laws of a particular Adjacent
			 State are declared, pursuant to section 4(a)(2), to be the law of the
			 United States..
					106.Gulf of Mexico oil and gas
					(a)RepealSection 104 of division C of the Tax Relief and Health Care Act of 2006 (Public Law 109–432; 120
			 Stat. 3003) is repealed.
					(b)leasing plan for the Eastern Gulf of MexicoPursuant to sections 101 and 102 of this Act, the Secretary of the Interior shall issue a final
			 leasing plan for the Eastern Gulf of Mexico within 180 days after the date
			 of enactment of this Act for all areas where there exists commercial
			 interest in purchasing Federal oil and gas leases for production.
					107.Sharing of revenues
					(a)In generalSection 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended—
						(1)in paragraph (2) by striking Notwithstanding and inserting Except as provided in paragraph (6), and notwithstanding;
						(2)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9); and
						(3)by inserting after paragraph (5) the following:
							
								(6)Bonus bids and royalties under qualified leases
									(A)New leasesOf amounts received by the United States as bonus bids, royalties, rentals, and other sums
			 collected under any new qualified lease on submerged lands made available
			 for leasing under this Act by the enactment of the American Energy Opportunity Act of 2014—
										(i)30 percent shall be paid to the States that are producing States with respect to those submerged
			 lands that are located within the seaward boundaries of such a State
			 established under section 4(a)(2)(A);
										(ii)10 percent shall be deposited in the general fund of the Treasury;
										(iii)15 percent shall be deposited in the Renewable Energy and Energy Efficiency Reserve established by
			 paragraph (7);
										(iv)20 percent shall be deposited in the Infrastructure Renewal Reserve established by paragraph (7);
										(v)3 percent shall be deposited into the Clean Water Reserve established by paragraph (7);
										(vi)4 percent shall be deposited in the Environment Restoration Reserve established by paragraph (7);
										(vii)3 percent shall be deposited in the Conservation Reserve established by paragraph (7);
										(viii)8 percent shall be deposited in the Clean Coal Technology Deployment and Carbon Capture and
			 Sequestration Reserve established by paragraph (7);
										(ix)5 percent shall be deposited in the Carbon Free Technology and Nuclear Energy Reserve established
			 by paragraph (7); and
										(x)2 percent shall be available to the Secretary of Health and Human Services for carrying out the
			 Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621, et seq.).
										(B)Leased tract that lies partially within the seaward boundaries of a stateIn the case of a leased tract that lies partially within the seaward boundaries of a State, the
			 amounts of bonus bids and royalties from such tract that are subject to
			 subparagraph (A)(ii) with respect to such State shall be a percentage of
			 the total amounts of bonus bids and royalties from such tract that is
			 equivalent to the total percentage of surface acreage of the tract that
			 lies within such seaward boundaries.
									(C)Use of payments to statesAmounts paid to a State under subparagraph (A)(ii) shall be used by the State for one or more of
			 the following:
										(i)Education.
										(ii)Transportation.
										(iii)Coastal restoration, environmental restoration, and beach replenishment.
										(iv)Energy infrastructure.
										(v)Renewable energy development.
										(vi)Energy efficiency and conservation.
										(vii)Any other purpose determined by State law.
										(D)DefinitionsIn this paragraph:
										(i)Adjacent stateThe term Adjacent State means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed,
			 conducted, or approved pursuant to the provisions of this Act, any State
			 the laws of which are declared, pursuant to section 4(a)(2), to be the law
			 of the United States for the portion of the outer Continental Shelf on
			 which such program, plan, lease sale, leased tract, or activity appertains
			 or is, or is proposed to be, conducted.
										(ii)Adjacent zoneThe term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed,
			 conducted, or approved pursuant to the provisions of this Act, the portion
			 of the outer Continental Shelf for which the laws of a particular adjacent
			 State are declared, pursuant to section 4(a)(2), to be the law of the
			 United States.
										(iii)Producing stateThe term producing State means an Adjacent State having an Adjacent Zone containing leased tracts from which are derived
			 bonus bids and royalties under a lease under this Act.
										(iv)StateThe term State includes Puerto Rico and the other territories of the United States.
										(v)Qualified leaseThe term qualified lease means a natural gas or oil lease made available under this Act granted after the date of the
			 enactment of the American Energy Opportunity Act of 2014, for an area that is available for leasing as a result of enactment of section 101 of that Act.
										(E)ApplicationThis paragraph shall apply to bonus bids and royalties received by the United States under
			 qualified leases after implementation of sections 105 and 106 of the American Energy Opportunity Act of 2014.
									(F)Existing revenuesAll revenues including revenues, including bonus bids, royalties, rentals, and other sums,
			 collected from leases issued under this Act prior to the enactment American Energy Opportunity Act of 2014, shall not be affected by the provisions of that Act.
									(7)Establishment of reserve accounts
									(A)In generalFor budgetary purposes, there is established as a separate account to receive deposits under
			 paragraph (6)(A)—
										(i)the Renewable Energy and Energy Efficiency Reserve, which shall be applied—
											(I)first, to offset the alternative energy and conservation tax incentives extended by title III of
			 the American Energy Opportunity Act of 2014; and
											(II)to extent not applied under subclause (I), to offset the cost of legislation enacted after the date
			 of the enactment of the American Energy Opportunity Act of 2014 to accelerate the use of cleaner domestic energy resources and alternative fuels; to promote the
			 utilization of energy-efficient products and practices; to promote the
			 development and deployment of smart transportation systems, energy
			 efficient vehicles, and mass transportation systems that preserve the
			 environment and increase energy efficiency of transportation; and to
			 increase research, development, and deployment of clean renewable energy
			 and efficiency technologies and job training programs for those purposes;
											(ii)the Infrastructure Renewal Reserve, which shall be applied to offset the costs of—
											(I)Federal-aid highway and highway safety construction programs carried out by the Secretary of
			 Transportation;
											(II)public transportation programs carried out by the Secretary of Transportation;
											(III)water resources development construction projects carried out by the Secretary of the Army (acting
			 through the Chief of Engineers);
											(IV)Federal support for freight rail and passenger rail construction and repair projects;
											(V)legislation enacted after the date of the enactment of the American Energy Opportunity Act of 2014 for purposes of investment in transportation infrastructure; and
											(iii)the Clean Water Reserve, to first, offset the cost of construction programs under the Clean Water
			 Act or the 1996 Amendments to the Safe Drinking Water Act that provide
			 assistance, such as grants, matching grants, and no- and low-interest
			 loans, to State, county, and local governments to rebuild and modernize
			 clean water and sewage infrastructure.
										(iv)the Environment Restoration Reserve, to offset the cost of legislation enacted after the date of
			 the enactment of the American Energy Opportunity Act of 2014 to conduct restoration activities to improve the overall health of the ecosystems primarily or
			 entirely within wildlife refuges, national parks, lakes, bays, rivers, and
			 streams, including the Great Lakes, the Chesapeake and Delaware Bays, the
			 San Francisco Bay/Sacramento San Joaquin Bay Delta, the Florida
			 Everglades, New York Harbor, the Colorado River Basin, the Mississippi
			 River Basin and tributaries, and Intracoastal Waterways and inlets that
			 serve them;
										(v)the Conservation Reserve, to offset the cost of legislation enacted after the date of the enactment
			 of the American Energy Opportunity Act of 2014 for conservation research, development, and deployment programs to increase commercial energy
			 efficiency, such as weatherization, conservation and building technology
			 tax credits for energy efficiency in the commercial and industrial
			 sectors;
										(vi)the Clean Coal Technology Deployment and Carbon Capture and Sequestration Reserve, to—
											(I)first offset the cost of programs established under section 133 of this Act;
											(II)two, offset the cost of programs in section 1703 of the Energy Policy Act of 2005 related to loan
			 guarantees for construction projects associated with carbon capture and
			 storage, giving priority to the construction and modernization of plants
			 that implement the most advanced pollution controls to prevent the release
			 of carbon, particulate matter, and other pollutants; and
											(III)third, to offset the cost of research at the Department of Energy Office of Fossil Energy that
			 promotes the production of liquid transportation fuels, clean-coal
			 electricity, synthetic natural gas, and chemical feedstock; and
											(vii)the Carbon Free Technology and Nuclear Energy Reserve, to—
											(I)first offset the cost of programs in title IV of this Act; and
											(II)two, offset the cost of legislation enacted after the date of the enactment of the Rebuilding
			 America’s Infrastructure Through Energy Independence Act to promote the
			 deployment of carbon-free technologies, including through loan guarantees
			 for commercial nuclear power plants, the disposition and recycling or
			 reprocessing of spent fuel from nuclear power plants, and the financing of
			 long-term safe storage of spent fuel.
											(B)Procedure for adjustments
										(i)Budget committee chairmanAfter the reporting of a bill or joint resolution, or the offering of an amendment thereto or the
			 submission of a conference report thereon, providing funding for the
			 purposes set forth in clause (i), (ii), (iii), or (iv) of subparagraph (A)
			 in excess of the amount of the deposits under paragraph (6)(A) for those
			 purposes for fiscal year 2014, the chairman of the Committee on the Budget
			 of the applicable House of Congress shall make the adjustments set forth
			 in clause (ii) for the amount of new budget authority and outlays in that
			 measure and the outlays flowing from that budget authority.
										(ii)Matters to be adjustedThe adjustments referred to in clause (i) are to be made to—
											(I)the discretionary spending limits, if any, set forth in the appropriate concurrent resolution on
			 the budget;
											(II)the allocations made pursuant to the appropriate concurrent resolution on the budget pursuant to
			 section 302(a) of the Congressional Budget Act of 1974; and
											(III)the budget aggregates contained in the appropriate concurrent resolution on the budget as required
			 by section 301(a) of the Congressional Budget Act of 1974.
											(iii)Amounts of adjustmentsThe adjustments referred to in clauses (i) and (ii) shall not exceed the receipts estimated by the
			 Congressional Budget Office that are attributable to this Act for the
			 fiscal year in which the adjustments are made.
										(C)Expenditures only by secretary of the interior in consultationLegislation shall not be treated as legislation referred to in subparagraph (A) unless any
			 expenditure under such legislation for a purpose referred to in that
			 subparagraph may be made only after consultation with the Administrator of
			 the Environmental Protection Agency, the Administrator of the National
			 Oceanic and Atmospheric Administration, the Secretary of the Army acting
			 through the Corps of Engineers, and, as appropriate, the Secretary of
			 State.
									(8)Maintenance of effort by statesThe Secretary of the Interior, the Secretary of Health and Human Services, the Secretary of Energy,
			 and any other Federal official with authority to implement legislation
			 referred to in paragraph (6)(A) shall ensure that financial assistance
			 provided to a State under that legislation for any purpose with amounts
			 made available under this subsection or in any legislation with respect to
			 which paragraph (7) applies supplement, and do not replace, the amounts
			 expended by the State for that purpose before the date of the enactment of
			 theAmerican Energy Opportunity Act of 2014.
								(9)Distributions for Federal-aid highway or highway safety construction programTo the extent practicable, amounts made available for a Federal-aid highway or highway safety
			 construction program, the costs of which are offset by application of the
			 Infrastructure Renewal Reserve, shall be distributed using the
			 apportionment formula that applies to that program..
						(b)Establishment of State Seaward BoundariesSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in
			 the first sentence by striking , and the President and all that follows through the end of the sentence and inserting the following: . Such extended lines are deemed to be as indicated on the maps for each Outer Continental Shelf
			 region entitled Alaska OCS Region State Adjacent Zone and OCS Planning Areas, Pacific OCS Region State Adjacent Zones and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas, and Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, all of which are dated September 2005 and on file in the Office of the Director, Minerals
			 Management Service. The preceding sentence shall not apply with respect to
			 the treatment under section 105 of the Gulf of Mexico Energy Security Act
			 of 2006 (title I of division C of Public Law 109–432) of qualified outer
			 Continental Shelf revenues deposited and disbursed under subsection (a)(2)
			 of that section..
					108.Inventory of offshore energy resources
					(a)In generalThe Secretary of the Interior (in this section referred to as the Secretary) shall promptly prepare an inventory of offshore energy resources of the United States, including
			 through conduct of geological and geophysical explorations by private
			 industry in all of the United States outer Continental Shelf areas of the
			 Atlantic Ocean and the Pacific Ocean under part 251 of title 30, Code of
			 Federal Regulations (or successor regulations).
					(b)Environmental studiesNot later than 180 days after the date of enactment of this Act, the Secretary shall complete any
			 environmental studies necessary to gather information essential to an
			 accurate inventory, including geological and geophysical explorations
			 under part 251 of title 30, Code of Federal Regulations (or successor
			 regulations).
					(c)Effect on oil and gas leasingNo inventory that is conducted under this section or any other Federal law (including regulations)
			 shall restrict, limit, delay, or otherwise adversely affect—
						(1)the development of any Outer Continental Shelf leasing program under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344); or
						(2)any leasing, exploration, development, or production of any Federal offshore oil and gas leases.
						(d)Funding
						(1)In generalThe Secretary of the Treasury shall make a 1-time transfer to the Secretary, without further
			 appropriation and from royalties collected by the United States in
			 conjunction with the production of oil and gas, of such sums as are
			 necessary for the Secretary to carry out this section.
						(2)LimitationThe amount transferred under paragraph (1) shall not exceed $50,000,000.
						109.Prohibitions on surface occupancy and other Appropriate environmental safeguards
					(a)Regulations
						(1)In general
							(A)environmental safeguardsThe Secretary of the Interior shall promulgate regulations that establish appropriate environmental
			 safeguards for the exploration and production of oil and natural gas on
			 the outer Continental Shelf.
							(B)Safety protocolsAll operations, including under any permit issued pursuant to an application for a permit to drill
			 or an application for a permit to sidetrack, that has been approved by the
			 Minerals Management Service or the Bureau of Ocean Energy Management,
			 Regulation and Enforcement, for purposes of outer Continental Shelf energy
			 exploration or development and production, shall be carried out in
			 accordance with the safety protocols contained in part 250 of title 30,
			 Code of Federal Regulations.
							(2)RequirementsThe regulations shall include provisions ensuring that—
							(A)no surface facility shall be installed for the purpose of production of oil or gas resources in any
			 area that is within 10 miles from the shore of any coastal State, in any
			 area of the outer Continental Shelf that has not previously been made
			 available for oil and gas leasing;
							(B)only temporary surface facilities are installed for areas that are located—
								(i)beyond 10 miles from the shore from the shore of any coastal State, in any area of the Outer
			 Continental Shelf that has not previously been made available for oil and
			 gas leasing; and
								(ii)not more than 20 miles from the shore;
								(C)the impact of offshore production facilities on coastal vistas is otherwise mitigated; and
							(D)onshore facilities that are able to draw upon the resources of the outer Continental Shelf within
			 10 miles of shore are allowed.
							(b)Conforming amendmentSection 105 of the Department of the Interior, Environment, and Related Agencies Appropriations
			 Act, 2006 (Public Law 109–54; 119 Stat. 521) (as amended by section 103(d)
			 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note;
			 Public Law 109–432)) is amended by inserting and any other area that the Secretary of the Interior may offer for leasing, preleasing, or any
			 related activity under section 104 of that Act after 2006).
					BExpedited Judicial Review
				121.DefinitionsIn this subtitle:
					(1)Authorizing leasing statuteThe term authorizing leasing statute means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), the Mineral Leasing Act (30
			 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C.
			 351 et seq.), and any other law of the United States directing or
			 authorizing the leasing of Federal lands for oil and gas production or
			 transmission.
					(2)Covered oil and natural gas activityThe term covered oil and natural gas activity means—
						(A)the leasing of any lands pursuant to an authorizing leasing statute for the exploration,
			 development, production, processing, or transmission of oil, natural gas,
			 or associated hydrocarbons, including actions or decisions relating to the
			 selection of which lands may or shall be made available for such leasing;
			 and
						(B)any activity taken or proposed to be taken pursuant or in relation to such leases, including their
			 suspension, and any environmental analyses relating to such activity.
						122.Exclusive jurisdiction over causes and claims relating to covered oil and natural gas activitiesNotwithstanding any other provision of law, any Federal action approving any covered oil and
			 natural gas activity shall be subject to judicial review only—
					(1)in the United States Court of Appeals for the District of Columbia Circuit; and
					(2)after the person filing a petition seeking such judicial review has exhausted all available
			 administrative remedies with respect to such Federal action.
					123.Time for filing petition; standing
					(a)In generalAll petitions referred to in section 122 must be filed within 30 days after the latter of the
			 challenged Federal action or the exhaustion of all available
			 administrative remedies with respect to such Federal action. A claim or
			 challenge shall be barred unless it is filed within the time specified.
					(b)StandingNo person whose legal rights will not be directly and adversely affected by the challenged action,
			 and who is not within the zone of interest protected by each Act under
			 which the challenge is brought, shall have standing to file any petition
			 referred to in section 122.
					124.TimetableThe United States Court of Appeals for the District of Columbia Circuit shall complete all judicial
			 review, including rendering a judgment, before the end of the 120-day
			 period beginning on the date on which a petition referred to in section
			 122 is filed, unless all parties to such proceeding agree to an extension
			 of such period.
				125.Limitation on scope of review and relief
					(a)Administrative findings and conclusionsIn any judicial review referred to in section 122, any administrative findings and conclusions
			 relating to the challenged Federal action shall be presumed to be correct
			 unless shown otherwise by clear and convincing evidence contained in the
			 administrative record.
					(b)Limitation on prospective reliefIn any judicial review referred to in section 122, the Court shall not grant or approve any
			 prospective relief unless the court finds that such relief is narrowly
			 drawn, extends no further than necessary to correct the violation of a
			 Federal law requirement, and is the least intrusive means necessary to
			 correct the violation concerned.
					126.Presidential waiverNotwithstanding any other provision of law, the President may waive any legal requirement relating
			 to the approval of any covered oil and natural gas activity if the
			 President determines in the President’s sole discretion that such activity
			 is important to the national interest and outweighs such legal
			 requirement.
				127.Legal feesAny person filing a petition referred to in section 122 who is not a prevailing party shall pay to
			 the prevailing parties (including intervening parties), other than the
			 United States, fees and other expenses incurred by that party in
			 connection with the judicial review, unless the Court finds that the
			 position of the person was substantially justified or that special
			 circumstances make an award unjust.
				128.ExclusionSection 122 shall not apply to disputes between the parties to a lease issued pursuant to an
			 authorizing leasing statute regarding the obligations of such lease or the
			 alleged breach thereof.
				COther Energy Provisions
				131.Elimination of restriction on energy alternatives and energy efficiency
					(a)Elimination of other restrictions on use of energy alternatives
						(1)Renewable biomassSection 211(o)(1)(I) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)) is amended—
							(A)in clause (ii), by striking non-federal; and
							(B)in clause (iv), by striking that are from non-federal forestlands, including forestlands and inserting from forestlands, including those on public lands and those.
							(2)Alternative fuelsSection 526 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is repealed.
						(b)New source review under the clean air actPart A of title I of the Clean Air Act (42 U.S.C. 7401 and following) is amended by adding the
			 following at the end:
						
							132.New source reviewIn promulgating regulations respecting any requirement or prohibition of this Act relating to the
			 construction of a new source or the modification of an existing source,
			 the Administrator shall include in such regulations provisions providing
			 that routine maintenance and repair shall not constitute a modification of
			 an existing source requiring treatment of the source as a new source. Such
			 provisions shall provide that equipment replacement shall be considered
			 routine maintenance and repair if it meets each of the following:
								(1)Such replacement does not increase overall actual emissions of any air pollutant by more than 5
			 percent.
								(2)In the case of a source generating electricity, such replacement does not result in a greater
			 amount of any air pollutant emitted in proportion to the megawatts of
			 electricity generated.Notwithstanding any other provision of this Act, no State may include in any State implementation
			 plan any provisions regarding new source review that are more stringent
			 than those contained in the regulations of the Administrator under this
			 section..
					132.Policies regarding buying and building American
					(a)Intent of congressIt is the intent of the Congress that this Act, among other things, result in a healthy and growing
			 American industrial, manufacturing, transportation, and service sector
			 employing the vast talents of America’s workforce to assist in the
			 development of energy from domestic sources. Moreover, the Congress
			 intends to monitor the deployment of personnel and material onshore and
			 offshore to encourage the development of American technology and
			 manufacturing to enable United States workers to benefit from this Act by
			 good jobs and careers, as well as the establishment of important
			 industrial facilities to support expanded access to American resources.
					(b)Safeguard for extraordinary abilitySection 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter
			 preceding paragraph (1) by striking regulations which and inserting regulations that shall be supplemental and complimentary with and under no circumstances a
			 substitution for the provisions of the Constitution and laws of the United
			 States extended to the subsoil and seabed of the outer Continental Shelf
			 pursuant to section 4 of this Act, except insofar as such laws would
			 otherwise apply to individuals who have extraordinary ability in the
			 sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
					(c)Work standardsAll construction, repair, or alteration of public buildings and public works of the Government and
			 buildings or works financed or otherwise assisted in whole or in part
			 under this Act by a loan, loan guarantee, grant, annual contribution,
			 credit enhancement, or any other form of Federal assistance authorized
			 under this Act shall be performed in accordance with the standards
			 applicable to comparable activity under any other provision of law,
			 without regard to the form or type of Federal assistance provided
			 thereunder.
					133.Clean coal technology deployment grant and loan program
					(a)PurposeThe purpose of this section is to encourage innovative, state-of-the-art energy plants to reduce
			 and eliminate emissions of carbon dioxide and other greenhouse gases.
					(b)DOE programThe Secretary Energy shall implement a competitive grant and loan program to award funding to
			 qualified projects for a 3-year period for the construction or
			 modernization of coal-fired generation units to enable the use at such
			 units of the most viable and cost-effective technology to reduce emissions
			 of carbon dioxide and other greenhouse gases. In carrying out such
			 program, the Secretary shall give priority to the funding of projects that
			 will emit the least amount of carbon dioxide and other greenhouse gases.
					(c)Qualified projects
						(1)Projects for the construction or modernization of units with carbon capture and sequestration or
			 storage systems shall be qualified for assistance under this section in
			 the form of grants of up to $2,000,000,000 per unit up to a maximum grant
			 of $2,000,000 per Megawatt (MW) of capacity. Such projects may be
			 qualified for loan guarantees under this section in the amount of up to
			 $3,000,000,000 per unit up to a maximum of $3,000,000 per Megawatt of
			 capacity.
						(2)The maximum amount of funding assistance under this section for construction and modernization
			 costs shall be as follows:
							(A)A grant of 75 percent of such costs and a loan guarantee of 25 percent of such costs for the first
			 year in which assistance is provided.
							(B)A grant of 50 percent of such costs and a loan guarantee of 50 percent of such costs for the second
			 year in which assistance is provided.
							(C)A grant of 25 percent of such costs and a loan guarantee of 75 percent of such costs for the third
			 year in which assistance is provided.
							(d)Minimum sizeNo project shall be qualified for assistance under this section for any unit that is less than 250
			 MW of capacity.
					IIModifying the Strategic Petroleum Reserve and Funding Conservation and Energy Research and
			 Development
			201.FindingsCongress finds the following:
				(1)The Strategic Petroleum Reserve (SPR) was created by Congress in 1975, to protect the Nation from
			 any future oil supply disruptions. When the program was established,
			 United States refiners were capable of handling light crude and medium
			 crude and the makeup of the SPR matched this capacity. This is not the
			 case today.
				(2)A GAO analysis found that nearly half of the refineries considered vulnerable to supply disruptions
			 are not compatible with the types of oil currently stored in the SPR and
			 would be unable to maintain normal refining capacity if forced to rely on
			 SPR oil as currently constituted, thereby reducing the effectiveness of
			 the SPR in the event of a supply disruption. GAO concluded that the SPR
			 should be comprised of at least 10 percent heavy crude.
				(3)This Act implements the GAO recommendation and dedicates funds received from the transactions to
			 existing energy conservation, research, and assistance programs.
				202.DefinitionsIn this title—
				(1)the term light grade petroleum means crude oil with an API gravity of 35 degrees or higher;
				(2)the term heavy grade petroleum means crude oil with an API gravity of 26 degrees or lower; and
				(3)the term Secretary means the Secretary of Energy.
				203.ObjectivesThe objectives of this title are as follows:
				(1)To modernize the composition of the Strategic Petroleum Reserve to reflect the current processing
			 capabilities of refineries in the United States.
				(2)To provide increased funding to accelerate conservation, energy research and development, and
			 assistance through existing programs.
				204.Modification of the strategic petroleum reserveNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), the
			 Secretary shall publish a plan not later than 30 days after the date of
			 enactment of this Act to—
				(1)exchange as soon as possible light grade petroleum from the Strategic Petroleum Reserve, in an
			 amount equal to 10 percent of the total number of barrels of crude oil in
			 the Reserve as of the date of enactment of this Act, for an equivalent
			 volume of heavy grade petroleum plus any additional cash bonus bids
			 received that reflect the difference in the market value between light
			 grade petroleum and heavy grade petroleum and the timing of deliveries of
			 the heavy grade petroleum;
				(2)from the gross proceeds of the cash bonus bids, deposit the amount necessary to pay for the direct
			 administrative and operational costs of the exchange into the SPR
			 Petroleum Account established under section 167 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6247); and
				(3)deposit 90 percent of the remaining net proceeds from the exchange into the account established
			 under section 205(a).
				205.Energy Independence and Security Fund
				(a)EstablishmentThere is hereby established in the Treasury of the United States the Energy Independence and Security Fund (in this section referred to as the Fund).
				(b)AdministrationThe Secretary shall be responsible for administering the Fund for the purpose of carrying out this
			 section.
				(c)DepositsThe Secretary shall transfer the balance of funds in the SPR Petroleum Account on the date of
			 enactment of this Act in excess of $10,000,000 into the Fund.
				(d)Distribution of fundsThe Secretary shall make amounts from the Fund available for obligation, without further
			 appropriation and without fiscal year limitation, for the following
			 purposes:
					(1)Advanced research projects agency—energyThe Secretary may transfer amounts to the account Energy Transformation Acceleration Fund, established under section 5012(m) of the America COMPETES Act (42 U.S.C. 16538(m)), including
			 amounts—
						(A)for university-based research projects; and
						(B)for program direction expenses.
						(2)Wind energy research and developmentThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for a program to support the development of next-generation wind turbines,
			 including turbines capable of operating in areas with low wind speeds, as
			 authorized in section 931(a)(2)(B) of the Energy Policy Act of 2005 (42
			 U.S.C. 16231(a)(2)(B)).
					(3)Solar energy research and developmentThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for a program to accelerate the research, development, demonstration, and
			 deployment of solar energy technologies, and public education and outreach
			 materials pursuant to such program, as authorized by section 931(a)(2)(A)
			 of the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(A)).
					(4)Marine and hydrokinetic renewable electric energyThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for a program to accelerate the research, development, demonstration, and
			 deployment of ocean and wave energy, including hydrokinetic renewable
			 energy, as authorized by section 931 of the Energy Policy Act of 2005 (42
			 U.S.C. 16231) and section 636 of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17215).
					(5)Advanced vehicles research, development, and demonstrationThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for research, development, and demonstration on advanced, cost-effective
			 technologies to improve the energy efficiency and environmental
			 performance of vehicles, as authorized in section 911(a)(2)(A) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16191(a)(2)(A)).
					(6)Industrial energy efficiency research and developmentThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for a program to accelerate the research, development, demonstration, and
			 deployment of new technologies to improve the energy efficiency and reduce
			 greenhouse gas emissions from industrial processes, as authorized in
			 section 911(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16191(a)(2)(C)) and in section 452 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17111).
					(7)Building and lighting energy efficiency research and developmentThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for a program to accelerate the research, development, demonstration, and
			 deployment of new technologies to improve the energy efficiency of and
			 reduce greenhouse gas emissions from buildings, as authorized in section
			 321(g) of the Energy Independence and Security Act of 2007 (42 U.S.C. 6295
			 note), section 422 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17082), and section 912 of the Energy Policy Act of 2005 (42 U.S.C.
			 16192).
					(8)Geothermal energy developmentThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for geothermal research and development activities to be managed by the
			 National Renewable Energy Laboratory, as authorized by sections 613, 614,
			 615, and 616 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17192–95) and section 931(a)(2)(C) of the Energy Policy Act of 2005
			 (42 U.S.C. 16231(a)(2)(C)).
					(9)Smart grid technology research, development, and demonstrationThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for research, development, and demonstration of smart grid technologies, as
			 authorized by section 1304 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17384).
					(10)Carbon capture and storageThe Secretary may transfer amounts to the account Fossil Energy Research and Development for necessary expenses for a program of demonstration projects of carbon capture and storage, and
			 for a research program to address public health, safety, and environmental
			 impacts, as authorized by section 963 of the Energy Policy Act of 2005 (42
			 U.S.C. 16293) and sections 703 and 707 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17251, 17255).
					(11)Nonconventional domestic natural gas production and environmental research
						(A)The Secretary may transfer amounts to the account authorized by section 999H(e) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16378(e)).
						(B)The Secretary may transfer amounts to the account Fossil Energy Research and Development for necessary expenses for a program of basin-oriented assessments and public and private
			 partnerships involving States and industry to foster the development of
			 regional advanced technological, regulatory, and economic development
			 strategies for the efficient and environmentally sustainable recovery and
			 market delivery of natural gas and domestic petroleum resources within the
			 United States, and for support for the Stripper Well Consortium.
						(12)Hydrogen research and developmentThe Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy for necessary expenses for the Department of Energy’s H–Prize Program, as authorized by section
			 1008(f) of the Energy Policy Act of 2005 (42 U.S.C. 16396(f)).
					(13)Energy storage for transportation and electric power
						(A)The Secretary may transfer amounts to the account Basic Energy Sciences for necessary expenses for a program to accelerate basic research on energy storage systems to
			 support electric drive vehicles, stationary applications, and electricity
			 transmission and distribution, as authorized by section 641(p)(1) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(1)).
						(B)The Secretary may transfer amounts to the account Energy Efficiency and Renewable Energy including—
							(i)amounts for a program to accelerate applied research on energy storage systems to support electric
			 drive vehicles, stationary applications, and electricity transmission and
			 distribution as authorized by section 641(p)(2) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(2));
							(ii)amounts for energy storage systems demonstrations as authorized by section 641(p)(4) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17231(p)(4)); and
							(iii)amounts for vehicle energy storage systems demonstrations as authorized by section 641(p)(5) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(5)).
							(e)Transfer proceduresThe Secretary shall make an initial transfer from the Fund no later than 30 days after the initial
			 deposit of monies into the Fund. The Secretary shall make additional
			 transfers no later than 30 days after subsequent deposits.
				(f)Management and oversight
					(1)Additionality of fiscal year 2008 transfersAll amounts transferred under subsection (d) shall be in addition to, and shall not be substituted
			 for, any funds appropriated for the same or similar purposes in the
			 Consolidated Appropriations Act, 2014 or any other enacted legislation.
					(2)Excess fundsThe total of all amounts transferred under subsection (d) and any funds appropriated for the same
			 or similar purposes in the Consolidated Appropriations Act, 2008 or any
			 other enacted legislation may not exceed the amounts authorized in other
			 Acts for such purposes. In the event that amounts made available under
			 this title plus amounts under the Consolidated Appropriations Act, 2014
			 exceed the cumulative amounts authorized in other Acts for any program
			 funded by this Act, the excess amounts shall be distributed to the other
			 programs funded by this title on a pro rata basis.
					(3)Program plans and performance measuresThe Secretary shall prepare and publish in the Federal Register a plan for the proposed use of all
			 funds authorized in subsection (d). The plan also shall identify how the
			 use of these funds will be additive to, and not displace, annual
			 appropriations. The plans also shall identify performance measures to
			 assess the additional benefits that may be realized from the application
			 of the additional funding provided under this section. The initial plan
			 shall be published in the Federal Register not later than 45 days after
			 the date of enactment of this Act.
					(4)Congressional oversight and reviewNothing in this section shall limit or restrict the review and oversight of program plans by the
			 appropriate committees of Congress. Nothing in this section shall limit or
			 restrict the authority of Congress to set alternative spending limitations
			 in annual appropriations Acts.
					(5)ApportionmentAll transactions of the Fund shall be exempt from apportionment under the provisions of subchapter
			 II of chapter 15 of title 31, United States Code.
					IIICleaner Energy Production and Energy Conservation Incentives
			301.Extension of renewable energy credit
				(a)In generalSubsection (d) of section 45 of the Internal Revenue Code of 1986 (relating to qualified
			 facilities) is amended by striking January 1, 2014 each place it appears and inserting January 1, 2020.
				(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013.
				302.Extension of credit for energy efficient appliances
				(a)DishwashersSubsection (b) of section 45M of the Internal Revenue Code of 1986 (relating to applicable amount)
			 is amended by striking 2011, 2012, or 2013 each place it appears and inserting after 2011 and before 2020.
				(b)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2013.
				303.Extension of credit for nonbusiness energy propertySection 25C(g) of the Internal Revenue Code of 1986 (relating to termination) is amended by
			 striking December 31, 2013 and inserting December 31, 2019.
			304.Extension of credit for residential energy efficient propertySection 25D(g) of the Internal Revenue Code of 1986 (relating to termination) is amended by
			 striking December 31, 2016 and inserting December 31, 2019.
			305.Extension of new energy efficient home creditSubsection (g) of section 45L of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2013 and inserting December 31, 2019.
			306.Extension of energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code of 1986 (relating to termination) is amended by
			 striking December 31, 2013 and inserting December 31, 2019.
			307.Extension of energy credit
				(a)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986
			 (relating to energy credit) are each amended by striking January 1, 2017 and inserting January 1, 2020.
				(b)Fuel cell propertySubparagraph (D) of section 48(c)(1) of such Code (relating to qualified fuel cell property) is
			 amended by striking December 31, 2016 and inserting December 31, 2019.
				(c)Microturbine propertySubparagraph (D) of section 48(c)(2) of such Code (relating to qualified microturbine property) is
			 amended by striking December 31, 2016 and inserting December 31, 2019.
				(d)Property using thermal energy from ground or ground waterClause (vii) of section 48(a)(3)(A) of such Code is amended by striking December 31, 2017 and inserting December 31, 2019.
				(e)Combined heat and power system propertyClause (iv) of section 48(c)(3)(A) of such Code is amended by striking December 31, 2017 and inserting December 31, 2019.
				(f)Small wind energy propertySubparagraph (C) of section 48(c)(4) of such Code is amended by striking December 31, 2016 and inserting December 31, 2019.
				308.Extension of credit for new clean renewable energy bondsSubsection (c) of section 54C of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(5)Additional annual allocationsThe national new clean renewable energy bond limitation shall be increased annually by 2 percent of
			 the deposits made into the Renewable Energy and Energy Efficiency Reserve
			 under section 8(g)(7) of the Outer Continental Shelf Lands Act with
			 respect to such year. Each such increase shall be allocated by the
			 Secretary consistent with the rules of paragraphs (2) and (3)..
			309.Expensing of mechanical insulation property
				(a)In generalPart VI of subchapter B of chapter 1 of subtitle A of the Internal Revenue Code of 1986 (relating
			 to itemized deductions for individuals and corporations) is amended by
			 inserting after section 179E the following new section:
					
						179F.Mechanical insulation property
							(a)Treatment as expensesThere shall be allowed as a deduction an amount equal to the applicable percentage of the cost of
			 mechanical insulation property placed in service during the taxable year.
							(b)Applicable percentageFor purposes of subsection (a)—
								(1)In generalThe term applicable percentage means the lesser of—
									(A)30 percent, and
									(B)the excess (if any) of—
										(i)the energy savings (expressed as a percentage) obtained by placing such mechanical insulation
			 property in service in connection with a mechanical system, over
										(ii)the energy savings (expressed as a percentage) such property is required to meet by Standard
			 90.1–2007, developed and published by the American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers.
										(2)Special rule relating to maintenanceIn the case of mechanical insulation property placed in service as a replacement for insulation
			 property—
									(A)paragraph (1)(B) shall be applied without regard to clause (ii) thereof, and
									(B)the cost of such property shall be treated as an expense for which a deduction is allowed under
			 section 162 instead of being treated as depreciable for purposes of the
			 deduction provided by section 167.
									(c)DefinitionsFor purposes of this section—
								(1)Mechanical insulation propertyThe term mechanical insulation property means insulation materials, facings, and accessory products—
									(A)placed in service in connection with a mechanical system which—
										(i)is located in the United States, and
										(ii)is of a character subject to an allowance for depreciation, and
										(B)utilized for thermal, acoustical, and personnel safety requirements for mechanical piping and
			 equipment, hot and cold applications, and heating, venting and air
			 conditioning applications which can be used in a variety of facilities.
									(2)CostThe cost of mechanical insulation property includes—
									(A)the amounts paid or incurred for the installation of such property,
									(B)in the case of removal and disposal of the old mechanical insulation property, 10 percent of the
			 cost of the new mechanical insulation property (determined without regard
			 to this subparagraph), and
									(C)expenditures for labor costs properly allocable to the preparation, assembly, and installation of
			 mechanical insulation property.
									(d)Coordination
								(1)Section 179DSubsection (a) shall not apply to the cost of mechanical insulation property which is taken into
			 account under section 179D or which, but for subsection (b) of section
			 179D, would be taken into account under such section.
								(2)Other deductions and credits
									(A)In generalThe amount of any other deduction or credit allowable under this chapter for any cost of mechanical
			 insulation property which is taken into account under subsection (a) shall
			 be reduced by the amount of such cost so taken into account.
									(B)Exception for certain costsSubparagraph (A) shall not apply to any amount properly attributable to maintenance.
									(e)Allocation of deduction for tax-Exempt propertyIn the case of mechanical insulation property installed on or in property owned by an entity
			 described in paragraph (3) or (4) of section 50(b), the person who is the
			 primary contractor for the installation of such property shall be treated
			 as the taxpayer that placed such property in service.
							(f)CertificationFor purposes of this section, energy savings shall be certified under regulations or other guidance
			 provided by the Secretary, in consultation with the Secretary of Energy..
				(b)Deduction for capital expendituresSection 263(a)(1) of such Code (relating to capital expenditures) is amended by striking or at the end of subparagraph (K), by striking the period at the end of paragraph (L) and inserting , or, and by adding at the end the following new subparagraph:
					
						(M)expenditures for which a deduction is allowed under section 179F..
				(c)Technical and clerical amendments
					(1)Section 312(k)(3)(B) of such Code is amended by striking or 179E each place it appears in the text or heading thereof and inserting 179E, or 179F.
					(2)Paragraphs (2)(C) and (3)(C) of section 1245(a) of such Code are each amended by inserting 179F, after 179E,.
					(3)The table of sections for part VI of subchapter B of chapter 1 of subtitle A of such Code is
			 amended by inserting after the item relating to section 179E the following
			 new item:
						
							
								Sec. 179F. Mechanical insulation property..
					(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of
			 enactment of this Act.
				IVIncrease Diversification and Efficiency of America's Transportation and Electric System
			ADiversification of Fuel Source for America's Short-Haul Transportation System
				401.Minimum Federal fleet requirementSection 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended—
					(1)in subsection (b)—
						(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(B)by inserting after paragraph (1) the following:
							
								(2)Of the total number of vehicles acquired by a Federal fleet under paragraph (1), at least the
			 following percentage of the vehicles shall be plug-in electric drive
			 vehicles (as defined in section 131(a) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011(a))) or new qualified alternative
			 fuel motor vehicles (as defined in section 30B(e)(4) of the Internal
			 Revenue Code of 1986, but determined without regard to clauses (ii) and
			 (iii) of subparagraph (A) thereof):
									(A)10 percent for fiscal year 2014.
									(B)The applicable percentage for the preceding fiscal year increased by 2 percentage points (but not
			 to exceed a total of 50 percent) for fiscal year 2015 and each subsequent
			 fiscal year.; and
						(C)in paragraph (3) (as redesignated by subparagraph (A) of this paragraph), by inserting or (2) after paragraph (1);
						(2)by striking subsection (c) and inserting the following:
						
							(c)Allocation of incremental costsSubject to the availability of funds appropriated to carry out this subsection (to remain available
			 until expended), the General Services Administration shall pay the
			 incremental cost of alternative fuel vehicles over the cost of comparable
			 gasoline vehicles for vehicles that the Administration purchased for the
			 use of the Administration or on behalf of other agencies, in a total
			 amount of not to exceed $300,000,000 for any of fiscal years 2014 through
			 2019.;
					(3)in subsection (f), by adding at the end the following:
						
							(4)ComplianceCompliance with this subsection shall not relieve a Federal agency of the obligations of the agency
			 under subsection (b).; and
					(4)in subsection (g), by striking fiscal years 1993 through 1998 and inserting each fiscal year.
					402.Use of HOV facilities by light-duty, plug-in electric drive vehicles or new qualified alternative
			 fuel motor vehiclesSection 166(b)(5) of title 23, United States Code, is amended—
					(1)in subparagraph (A), by striking Before and inserting Except as provided in subparagraph (D), before;
					(2)in subparagraph (B), by striking Before and inserting Except as provided in subparagraph (D), before; and
					(3)by adding at the end the following:
						
							(D)Use by plug-in electric drive vehicles
								(i)Definition of plug-in electric drive vehicleIn this subparagraph, the term plug-in electric drive vehicle has the meaning given the term in section 131(a) of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17011(a)).
								(ii)Use of hov facilitiesA State agency—
									(I)shall allow a vehicle to use HOV facilities in the State if the vehicle is, as determined by the
			 Secretary—
										(aa)certified as a low-emission and energy-efficient vehicle in accordance with subsection (e);
										(bb)labeled in accordance with subsection (e);
										(cc)a light-duty, plug-in electric drive vehicle or a new qualified alternative fuel motor vehicle (as
			 defined in section 30B(e)(4) of the Internal Revenue Code of 1986, but
			 determined without regard to clauses (ii) and (iii) of subparagraph (A)
			 thereof); and
										(dd)purchased on or before December 31 of the calendar year described in clause (iii); and
										(II)shall not impose any toll or other charge on such a vehicle for use of an HOV facility in the
			 State.
									(iii)Calendar yearThe calendar year referred to in clause (ii)(I)(dd) is the calendar year during which, as
			 determined by the Secretary, the aggregate number of plug-in electric
			 drive vehicles sold in the United States during all calendar years exceeds
			 2,000,000.
								(iv)PetitionA State may petition the Secretary to limit or discontinue the use of an HOV facility by plug-in
			 electric drive vehicles if the State demonstrates to the Secretary that
			 the presence of the plug-in electric drive vehicles has degraded the
			 operation of the HOV facility..
					403.Recharging infrastructure
					(a)DefinitionsIn this section:
						(1)Local governmentThe term local government has the meaning given the term in section 3371 of title 5, United States Code.
						(2)Plug-in electric drive vehicleThe term plug-in electric drive vehicle has the meaning given the term in section 131(a) of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17011(a)).
						(3)New qualified alternative fueled vehicleThe term new qualified alternative fueled vehicle means a new qualified alternative fuel motor vehicle (as defined in section 30B(e)(4) of the
			 Internal Revenue Code of 1986, but determined without regard to clauses
			 (ii) and (iii) of subparagraph (A) thereof).
						(4)Range extension infrastructureThe term range extension infrastructure includes equipment, products, or services for recharging plug-in electric drive vehicles that—
							(A)are available to retail consumers of electric drive vehicles on a nondiscriminatory basis;
							(B)provide for extending driving range through battery exchange or rapid recharging; and
							(C)are comparable in convenience and price to petroleum-based refueling services.
							(b)Study
						(1)In generalThe Secretary of Energy shall conduct a study of—
							(A)the number and distribution of recharging facilities and alternative vehicle fuel facilities,
			 including range extension infrastructure, that will be required for
			 drivers of plug-in electric drive vehicles in the United States to
			 reliably recharge the electric drive vehicles;
							(B)minimum technical standards for public recharging facilities, in coordination with the National
			 Institute of Standards and Technology; and
							(C)the concurrent technical and infrastructure investments that electric utilities and electricity
			 providers will be required to make to support widespread deployment of
			 recharging infrastructure and the estimated costs of the investments.
							(2)ComponentsIn conducting the study required under this subsection, the Secretary shall analyze—
							(A)the variety and density of recharging infrastructure options necessary to power plug-in electric
			 drive vehicles under diverse scenarios, including—
								(i)the ratio of residential, commercial, and public recharging infrastructure options necessary to
			 support 10 percent, 20 percent, and 50 percent penetration of plug-in
			 electric vehicles on a city fleet basis;
								(ii)the ratio of residential, commercial, and public recharging infrastructure options necessary to
			 support 10 percent, 20 percent, and 50 percent penetration of plug-in
			 electric vehicles on a national fleet basis; and
								(iii)the potential impact of fast charging on penetration rates and utility power management
			 requirements;
								(B)whether use of parking spots with access to recharging facilities should be limited to plug-in
			 electric drive vehicles; and
							(C)such other issues as the Secretary considers appropriate.
							(3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the
			 appropriate committees of Congress a report on the results of the study
			 conducted under this subsection, including any recommendations.
						(c)Grants and loans to local governments for recharging infrastructure
						(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a
			 program under which the Secretary shall provide grants and loans to local
			 governments to assist in the installation of recharging facilities for
			 electric drive vehicles in areas under the jurisdiction of the local
			 governments. The Secretary shall provide funding under this section to
			 local governments to pay not more than 50 percent of the recharging
			 infrastructure cost.
						(2)EligibilityTo be eligible to obtain a grant or loan under this subsection, a local government shall—
							(A)demonstrate to the Secretary that the local government has taken into consideration the findings of
			 the report submitted under subsection (b)(3), unless the local government
			 demonstrates to the Secretary that an alternative variety and density of
			 recharging infrastructure options would better meet the purposes of this
			 section; and
							(B)agree not to charge a premium for use of a parking space used to recharge an electric drive vehicle
			 other than a charge for electric energy.
							(3)GuidelinesThe Secretary shall establish guidelines for carrying out this subsection that are consistent with
			 the report submitted under subsection (b)(3).
						(4)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection a total of
			 $250,000,000 for grants and a total of $250,000,000 for loans, to remain
			 available until expended.
						404.Loan guarantees for advanced battery purchasesSubtitle B of title I of the Energy and Independence and Security Act of 2007 (42 U.S.C. 17011 et
			 seq.) is amended by adding at the end the following:
					
						137.Loan guarantees for advanced battery purchases
							(a)DefinitionsIn this section:
								(1)Plug-in electric drive vehicleThe term plug-in electric drive vehicle has the meaning given the term in section 131(a).
								(2)Range extension infrastructureThe term range extension infrastructure includes equipment, products, or services for recharging plug-in electric drive vehicles that—
									(A)are available to retail consumers of electric drive vehicles on a nondiscriminatory basis;
									(B)provide for extended driving range through battery exchange or rapid recharging; and
									(C)are comparable in convenience and price to petroleum-based refueling services.
									(b)Loan guaranteesThe Secretary shall guarantee loans made to eligible entities for the aggregate purchase by an
			 eligible entity of not less than 5,000 batteries that use advanced battery
			 technology within a calendar year.
							(c)Eligible entitiesTo be eligible to obtain a loan guarantee under this section, an entity shall be—
								(1)an original equipment manufacturer;
								(2)a vehicle manufacturer;
								(3)an electric utility;
								(4)any provider of range extension infrastructure; or
								(5)any other qualified entity, as determined by the Secretary.
								(d)RegulationsThe Secretary shall promulgate such regulations as are necessary to carry out this section.
							(e)Authorization of AppropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section..
				405.Study of end-of-useful-life options for motor vehicle batteries
					(a)In generalIn combination with the research, demonstration, and deployment activities conducted under section
			 641(k) of the Energy and Independence and Security Act of 2007 (42 U.S.C.
			 17231(k)), the Secretary of Energy shall conduct a study on the
			 end-of-useful-life options for motor vehicle batteries, including
			 recommendations for stationary storage applications and recyclability
			 design specifications.
					(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the
			 appropriate committees of Congress a report on the results of the study
			 conducted under subsection (a), including any recommendations.
					406.Study and demonstration electrification of postal fleet
					(a)In generalThe Postal Service shall conduct a study of what portion of its mail delivery vehicles are capable
			 of being replaced with plug-in hybrid electric vehicles.
					(b)ReportNot later than 1 year after the date of enactment of this Act, the Postal Service shall submit to
			 the appropriate committees of Congress a report on the results of the
			 study conducted under subsection (a).
					(c)Prototype plug-In electric hybrid mail delivery vehiclesNot later than 2 years after the date of enactment of this Act, the Postal Service shall contact
			 for the development of a prototype plug-in electric hybrid mail delivery
			 vehicles.
					407.Study of development of common standards for PHEVs and EVs between the United States, Europe and
			 Asia
					(a)In generalThe Secretary of Energy shall conduct a study identifying the components of electric vehicles,
			 hybrid-electric vehicles, and plug-in hybrid-electric vehicles for which
			 it is important that there be common standards within the United States
			 and between the United States, European, and Asian automakers and examine
			 the extent to which such standards are (or are not) or have been (or have
			 not been) developed, and the status of any such efforts to develop such
			 standards.
					(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall submit
			 to the appropriate committees of Congress a report on the results of the
			 study conducted under subsection (a), including any recommendations.
					BIncentives for Diversification of Transportation
				420.Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this subtitle an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or
			 other provision of the Internal Revenue Code of 1986.
				421.Extension and modification of credit for fuel cell, hybrid, lean burn, and alternative fuel
			 vehicles
					(a)Extension of creditSubsection (k) of section 30B is amended to read as follows:
						
							(k)TerminationThis section shall not apply to any property purchased after December 31, 2019..
					(b)Application to bi-Fuel, duel-Fuel, and flex-Fuel vehicles
						(1)Bi-fuel and duel-fuel vehiclesClause (i) of section 30B(e)(4)(A) (relating to definition of new qualified alternative fuel motor
			 vehicle) is amended to read as follows:
							
								(i)which is a dedicated vehicle, a bi-fuel vehicle, or a duel-fuel vehicle,.
						(2)Flex-fuel vehiclesSubparagraph (B) of section 30B(e)(4) is amended by inserting or ethanol after methanol.
						(3)Bi-fuel and duel-fuel vehicles definedParagraph (5) of section 30B(e) is amended to read as follows:
							
								(5)Bi-fuel and duel-fuel vehicles definedFor purposes of this subsection—
									(A)Bi-fuel vehicleThe term bi-fuel vehicle means a vehicle which is capable of operating on—
										(i)compressed natural gas, liquified natural gas, or liquified petroleum gas, and
										(ii)gasoline or diesel fuel.
										(B)Duel-fuel vehicleThe term duel-fuel vehicle means a vehicle which is capable of operating on a mixture of—
										(i)compressed natural gas, liquified natural gas, or liquified petroleum gas, and
										(ii)gasoline or diesel fuel..
						(c)Application to conversions and repowers of alternative fuel vehiclesParagraph (4) of section 30B(e) is amended by adding at the end the following new subparagraph:
						
							(C)Conversions and repowers
								(i)In generalThe term new qualified alternative fuel motor vehicle includes the conversion or repower of a new or used vehicle so that it is capable of operating on
			 an alternative fuel as it was not previously capable of operating on an
			 alternative fuel.
								(ii)Treatment as newA vehicle which has been converted to operate on an alternative fuel shall be treated as new on the
			 date of such conversion for purposes of this section.
								(iii)Rule of constructionIn the case of a used vehicle which is converted or repowered, nothing in this section shall be
			 construed to require that the motor vehicle be acquired in the year the
			 credit is claimed under this section with respect to such vehicle..
					(d)Repeal of number limitation on hybrids and lean-Burn vehiclesSection 30B is amended by striking subsection (f).
					(e)Effective dateThe amendments made by this section shall apply to property purchased after December 31, 2013.
					422.Extension and expansion of credit for new qualified plug-in electric drive motor vehicles
					(a)ExtensionSection 30D is amended by adding at the end the following new subsection:
						
							(g)TerminationThis section shall not apply to any property purchased after December 31, 2019..
					(b)Restoration of Credit for Large New Qualified Plug-In Electric Drive Motor Vehicles Weighing Over
			 14,000 Pounds
						(1)In generalThe last sentence of section 30D(b)(3) is amended to read as follows:
							The amount determined under this paragraph shall not exceed—(A)$5,000, in the case of any new qualified plug-in electric drive motor vehicle with a gross vehicle
			 weight rating of not more than 14,000 pounds,
								(B)$10,000, in the case of any new qualified plug-in electric drive motor vehicle with a gross vehicle
			 weight rating of more than 14,000 pounds but not more than 26,000 pounds,
			 and
								(C)$12,500, in the case of any new qualified plug-in electric drive motor vehicle with a gross vehicle
			 weight rating of more than 26,000 pounds..
						(2)Conforming amendmentsParagraph (1) of section 30D(d) is amended by adding and at the end of subparagraph (D), by striking subparagraph (E), and by redesignating subparagraph
			 (F) as subparagraph (E).
						(c)Increase in Per Manufacturer CapParagraph (2) of section 30D(e) is amended by striking 200,000 and inserting 400,000.
					(d)Effective DateThe amendments made by this section shall apply to vehicles acquired after the date of the
			 enactment of this Act.
					423.Extension of credit for certain plug-in electric vehicles
					(a)In GeneralSubsection (f) of section 30 is amended by striking December 31, 2011 and inserting December 31, 2019.
					(b)Effective DateThe amendment made by this section shall apply to vehicles acquired after the date of the enactment
			 of this Act.
					424.Tax credit for most efficient vehicle in classSubpart B of part IV of subchapter A of chapter 1 (relating to other credits) is amended by adding
			 at the end the following new section:
					
						30E.Most efficient vehicle in class credit
							(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an
			 amount equal to $2,000 for each car that is determined to be the most efficient vehicle in class placed in service by the taxpayer during the taxable year.
							(b)Most efficient vehicle in classFor purposes of this section, the term most efficient vehicle in class means the motor vehicle identified as the most efficient vehicle in each class of vehicle in the
			 Annual Fuel Economy Guide published by the Environmental Protection
			 Agency..
				425.Extension of credit and extension of temporary increase in credit for alternative fuel vehicle
			 refueling property
					(a)Extension of CreditSubsection (g) of section 30C is amended by striking service— and all that follows and inserting service after December 31, 2019..
					(b)Extension of Temporary IncreaseParagraph (6) of section 30C(e) is amended—
						(1)by striking January 1, 2011 and inserting January 1, 2020, and
						(2)by striking and 2010 in the heading and inserting through 2019.
						(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010.
					426.Modification of alternative fuel credit
					(a)Alternative fuel creditParagraph (5) of section 6426(d) (relating to alternative fuel credit) is amended by inserting , and December 31, 2019, in the case of any sale or use involving compressed or liquefied natural
			 gas or liquified petroleum gas after hydrogen.
					(b)Alternative fuel mixture creditParagraph (3) of section 6426(e) is amended by inserting , and December 31, 2019, in the case of any sale or use involving compressed or liquefied natural
			 gas or liquified petroleum gas after hydrogen.
					(c)Payments relating to alternative fuel or alternative fuel mixturesParagraph (6) of section 6427(e) is amended—
						(1)in subparagraph (C)—
							(A)by striking subparagraph (D) and inserting subparagraphs (D) and (E), and
							(B)by striking and at the end thereof,
							(2)by striking the period at the end of subparagraph (D) and inserting , and, and
						(3)by inserting at the end the following:
							
								(E)any alternative fuel or alternative fuel mixture (as so defined) involving compressed or liquefied
			 natural gas or liquified petroleum gas sold or used after December 31,
			 2019..
						(d)Effective dateThe amendments made by this section shall apply to fuel sold or used after the date of the
			 enactment of this Act.
					427.Extension of credits for biodiesel and renewable diesel
					(a)In generalSections 40A(g), 6426(c)(6), and 6427(e)(6)(B) are each amended by striking December 31, 2013 and inserting December 31, 2019.
					(b)Effective dateThe amendments made by this section shall apply to fuel produced, and sold or used, after December
			 31, 2013.
					CLow-Carbon Diversification of Electric System
				431.Innovative low-carbon loan guarantee programSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—
					(1)in subsection (b), by adding at the end the following:
						
							(11)Innovative low-carbon technology projects in accordance with subsection (f).; and
					(2)by adding at the end the following:
						
							(f)Innovative low-Carbon technology projects
								(1)In generalThe Secretary may make guarantees to carry out innovative low-carbon technologies projects.
								(2)Funding
									(A)In generalSubject to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), the total principal amount
			 of loans guaranteed to carry out projects under this subsection shall not
			 exceed $50,000,000,000, to remain available until committed.
									(B)Additional amountsAmounts made available to carry out this subsection shall be in addition to any other authority
			 provided for fiscal year 2010 or any previous fiscal year.
									(C)Source of funds
										(i)In generalAmounts made available to carry out this subsection shall be—
											(I)derived from amounts received from borrowers pursuant to section 1702(b)(2) for fiscal year 2010 or
			 any previous fiscal year; and
											(II)collected in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
											(ii)TreatmentThe source of payment received from borrowers described in clause (i) shall be not considered a
			 loan or other debt obligation that is guaranteed by the Federal
			 Government.
										(D)Subsidy costIn accordance with section 1702(b)(2), no appropriations to carry out this subsection shall be
			 available to pay the subsidy cost of guarantees..
					432.Ensuring revenues are sufficient for implementation of title IV
					(a)Any programs or directives established by title IV of this Act, such as sections 401, 403, and 431,
			 but not extensions of tax credits, shall be offset with funds in the
			 Carbon Free Reserve account established in section 107.
					(b)Once the reserve account’s balance has funds sufficient to offset the costs of these provisions,
			 the Secretary of Energy shall submit a plan to Congress within 180 days to
			 begin implementation of those provisions.
					
